Citation Nr: 1131557	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2008, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA is moot.  

II.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2010).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, the Veteran is service connected for: (1) diabetes mellitus type II with impotence and retinopathy, rated 60 percent disabling for the entire appeals period; (2) hypertension with diabetic nephropathy, rated 30 percent disabling for the entire appeals period; (3) left lower extremity peripheral neuropathy, rated 10 percent disabling prior to April 20, 2006, and rated 20 percent disabling thereafter; (4) right lower extremity peripheral neuropathy, rated 10 percent disabling prior to April 20, 2006, and rated 20 percent disabling thereafter; (5) tinea versicolor, rated 10 percent disabling for the entire appeals period; (6) high frequency hearing loss, rated 10 percent disabling for the entire appeals period; (7) tinnitus, rated 10 percent disabling for the entire appeals period; and (8) post-operative residuals of a hemorrhoidectomy, rated 0 percent disabling for the entire appeals period.  Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in an 80 percent rating prior to April 20, 2006, and a 90 percent rating on and after April 20, 2006.  These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

The Veteran's April 2004 TDIU application indicates that he was born in January 1946 and that he last worked full time in 1994.  He reported that he became too disabled to work in 1996 and that his disability affected full time employment in November 1996.  The Veteran's DD Form 214 reflects that he was an airframe repairman in service.  Other evidence of record, including an April 1975 Veteran's Application for Program of Education or Training indicates that he performed clerical work for a total of less than four years before and immediately after his military service.  He then returned to school and completed a two-year college nursing program.  The TDIU application indicates that the Veteran worked in nursing at a health and hospital corporation from April 1983 to May 1994.  He was working 37.5 hours per week and lost approximately three months due to illness in 1983.  Other evidence, including the Veteran's personal testimony at his March 2008 Board hearing, indicates that he has also worked part-time as a home health care worker.  The Veteran reported on his TDIU application that he has received no other education or training before or after he became too disabled to work.

At his March 2008 hearing, the Veteran testified that he worked as a nurse for 15 years and that he received an LPN nursing certification.  He also described how his disabilities interfere with his ability to perform his work.  He stated that "my occupation was a trauma nurse and I won't be able to walk, stand and sometimes I'm not able to wear shoes because of, walking back promptly because my feet hurt ... if I put the shoes on.  It hurt in the toes, it hurt on the top.  So, walking, taking care of patient[s] and the stress on the diabetes I won't be able to do that type of job."  The Veteran's companion testified that the Veteran tried to take a part-time job caring for an elderly man in 1994 but that he could not do the job.  Specifically, the Veteran reported that he had trouble lifting, and his companion reported that the Veteran's patient had "a high blood episode" but the Veteran "couldn't even open the man's medication for it to give it to him for a long time."  The Veteran also testified that "My doctor stated that I will not be able to work because of the stress that will come from the job and because of the medication I'm taking, the insulin and amount of time I'm taking the insulin.  And the amount of insulin that I'm taking."  

In terms of the other evidence of record, an April 1999 VA medical record notes that the Veteran had been working as a nursing aid to an elderly gentleman who was placed in a retirement home.  He now found himself unemployed.  

An August 1999 VA social worker's record notes that the Veteran was seeking assistance in finding a part-time job.  It notes that he had been employed as a nurse before becoming disabled.  There is no follow up to this note, nor is there any indication that the Veteran further pursued part-time employment.

A January 2004 letter from one of the Veteran's VA physicians states that he "is totally disabled at this time due to his medical condition."  The Board notes, however, this letter does not specify whether the doctor is referring solely to service-connected disabilities.  

An April 2005 VA medical record notes that "Certainly with his level of poor glycemic control I do not think he can return to his previous level of work.  However, I do not think that his diabetes as it stands right now prevents him from doing any work."  

An April 2006 VA doctor's letter provides an assessment of the Veteran's level of functional impairment and his ability to obtain or maintain employment due solely to his service-connected disabilities.  Skin disease, diabetic nephropathy, hemorrhoidectomy, and hypertension were noted not to interfere with employment.  The doctor states that the Veteran's bilateral hearing loss would render him unable to obtain and hold a job requiring good hearing.  The Veteran's peripheral neuropathy "would rule out his ability to obtain or maintain employment that required any significant standing or walking."   

An April 2006 VA medical record notes that "Certainly, given that this pt has unstable DM and painful peripheral neuropathy he has an obvious decreased ability to work."  An April 2006 addendum to this record notes that the Veteran's peripheral neuropathy of the lower extremities causes constant significant pain and states that "I would agree that this would significantly adversely impact his ability to work."  

A November 2007 letter from the Veteran's endocrine and diabetes doctor states that his type II diabetes requires four shots of insulin a day and frequent monitoring.  She also noted that the Veteran expressed that this limits his ability to work as a trauma nurse.  

A February 2010 VA opinion found that "the Veteran's diabetes mellitus would keep him from doing physical-type labor.  He could do sedentary-type work."  It was also found that his peripheral neuropathy "would hinder him with physical type labor, but he could do [sedentary] type work."  No impact on employment was found with respect to the Veteran's tinea versicolor and hemorrhoidectomy.  A March 2010 VA audio examiner found that "regarding this veteran's demonstrated communicative skills and current levels of hearing for both speech and pure-tones this veteran remains capable of maintaining meaningful employment especially when fit with appropriate amplification allowing auditory access to language."  

A VA general medical examination was also performed in August 2010.  The resulting examination report gives a detailed description of the examination findings but provides little information that is of relevance for the issue at hand.  It does note, however, that the Veteran is able to perform his activities of daily living as long as he does not do too much strenuous activity.

Based on this information, the Board finds that, resolving the benefit of the doubt in favor of the Veteran, entitlement to a TDIU is warranted.  In reaching this opinion, the Board notes that there is no opinion of record that actually accounts for the cumulative effect that all of the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  However, the Board finds that a remand for a new opinion is not necessary in this case.  Rather, the Board finds evidence of record sufficient to determine that the Veteran is unable to find suitable employment in any industry in which he has particularized education and training.  

The Board notes that most of the Veteran's employment has been in nursing, either as a nurse or a nurse's aid, in hospitals and in private homes.  These types of jobs are physically demanding, requiring qualities such as strength, endurance, and manual dexterity that the Veteran no longer has due to his service-connected disabilities.  Furthermore, the Board finds no indication that the Veteran's brief performance of clerical work prior to his nursing career has prepared him to obtain sedentary employment.  Therefore, even though the February 2010 and March 2010 opinions may find that sedentary employment is not precluded by the Veteran's service-connected disabilities, the Board must conclude that these opinions do not expressly contemplate that the Veteran's training has not been in sedentary occupations.

Accordingly, while there is medical evidence of record suggesting that the Veteran is not unemployable due solely to his service-connected disabilities, the Board concludes that the overall evidence of record is in equipoise with regard to whether the Veteran is capable of performing the physical and mental acts required by employment due to such disabilities, and the benefit of the doubt rule applies.  A TDIU is therefore granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


